¶26 (dissenting) — In my view, the trial court correctly declined to assert Washington jurisdiction. Idaho State Trooper and Idaho resident Allen Ashby, while performing his law enforcement duties for Idaho State in a marked Idaho patrol car, pursued Idaho residents Kay Pruczinski (the driver) and Ricky Bell (her passenger) driving in an Idaho licensed car from Idaho into Washington State to resolve his suspicions of Idaho impaired driving. When Trooper Ashby stopped Ms. Pruczinski just inside Washington, she obstructed his investigation and was in*890jured while resisting arrest. Idaho State will inevitably be drawn into this dispute as Trooper Ashby’s employer. The trial court correctly reasoned, “Idaho is by far the fairer jurisdiction to answer [any] question of Idaho law and Idaho administrative determinations as to what is the scope of duty of an Idaho State Trooper.” Report of Proceedings at 27-28.
Brown, J.
*890¶27 While Trooper Ashby purposefully acted in Washington, the critical chain of events started in Idaho; and, assuming jurisdiction in Washington offends traditional notions of fair play and substantial justice. In re Marriage of Yocum, 73 Wn. App. 699, 703, 870 P.2d 1033 (1994) (quoting Tyee Constr. Co. v. Dulien Steel Prods., Inc., 62 Wn.2d 106, 115-16, 381 P.2d 245 (1963)). Trooper Ashby did not direct his actions at Washington State when he pursued Ms. Pruczinski into Washington to investigate her impaired driving in Idaho. The convenience of the parties and witnesses is certainly in Idaho. Finally, Washington, like Idaho, has an equal interest in protecting its citizens from impaired drivers. In the end, the trial court granted Trooper Ashby’s CR 12(b)(2) dismissal motion for lack of personal jurisdiction, clearly doing so as a matter of comity and fundamental fairness.
¶28 I would affirm. Accordingly, I respectfully dissent.
Review granted at 183 Wn.2d 1025 (2015).